Title: To George Washington from Udny Hay, 12 November 1780
From: Hay, Udny
To: Washington, George


                        
                            Sir
                            Fish Kill 12th Novr 1780
                        
                        The State of our provisions to the northward during our late alarms there detaind me much longer in that
                            Quarter than I expected, I now however think I may venture to offer on to your
                            Excellency, except in the article of beef, for which we must depend on other States, there is every probability they will
                            during the course of the winter, be tolerably supplyd; these alarms having in many instances prevented the farmer from
                            threshing, added to the total want of Money and partial want of water at the Mills, has been the means from which arise
                            the great scarcity of flour at West Point and its dependency’s, of which I am informd your Excellency has been acquainted,
                            I flatter myself however we shall be able to grant a better supply in future, and throw in a considerable quantity before
                            the Navigation shutts up, at least every possible exertion shall be made for that purpose.
                        I am extremely sorry at being oblidged to request your Excellency’s attention even for a moment to a business
                            that has in it the appearance of private, but the situation of Major Hale the bearer of this is so extremely distressing,
                            and peculiar in its circumstances that I hope for forgiveness for the trouble I now give you, especially as his
                            misfortunes arose from perhaps a too rigid impartiality in the execution of a public though not official duty enjoind on
                            me at a very critical moment—In the month of June last I was desired by General Howe then commanding this Department to
                            procure either by seizure or otherwise a quantity of rum for the use of the Garison at West Point, which he at that time
                            every moment expected to be attained amongst others, I seized from Major Hale six
                            hundred and fifty four Gallons of West India, and one thousand and forty nine Gallons of New England rum, and agreeable to
                            orders promised him payment on or before the first day of October, at that time not doubting but I should be able to
                            comply with my promise, in doing which I have been altogether disappointed, and he is thereby drove to the utmost
                            distress, and must in all human probability meet with a certain temporary ruin unless by the kind and generous
                            intervention of your Excellency the Treasury board should be prevailed upon to give him relief by ordering payment
                            agreeable to the tenour of the Certificate.
                        Major Hale having been formerly my Assistant in the Quarter Masters Department, in which station he gave
                            universal satisfaction, young in trade and all his future prospects depending on the strict maintenance of his Credit at
                            present, it gives me much pain to reflect that through an act of mine though disinterested and done from the meer motive
                            of serving the public cause, all his views and future Schemes of life should at once be totally disappointed.
                        General Howe can and will if necessary take a pleasure in acquainting your Excellency with any circumstances
                            relative to this matter you might wish to be made acquainted with. I have the Honour to be with every sentiment of respect
                            Your Excellencies most obedient & very humble Sevt 
                        
                            Udny Hay
                        
                    